O’Brien, J.
Plaintiff, as the owner of improved property fronting on Melbourne avenue, Minneapolis, brought this action to recover damages for grading and lowering the street in front of his premises. The city engineer, his assistant, and the street commissioner were joined with the municipality as defendants. The engineering department of Minneapolis long ago fixed a basic elevation from Avhich to establish street grades, and in 1884 a plat of Melbourne avenue Avas filed in the department, showing the relation which the natural surface of the street bore to this base. Some time prior to 1890, when plaintiff purchased and improved his property, the street had been opened and irregularly graded, leaiung plaintiff’s property about seium feet above grade. The surface of both the property and the street in front Avas higher than that upon either side. Early in 1907 plaintiff, Avith other adjacent property OAvners, signed the foIloAving petition:
“Minneapolis, Minn., April 1, 1907.
“We, the undersigned, residing on or near Melbourne Avenue Southeast, Prospect Park, do petition and request: That the above said street be filled and put on grade this season as early as possible, *474as it is rendered impassable in tbe spring of tbe year by standing water.”
Plaintiff testified he expected this request would reach the city officers and would be acted upon, but the record does not show just what was done with the petition. In the following August, 19 OY,1 the city council by resolution directed the construction of sidewalks upon both sides of the street; the resolution concluding: “Such sidewalk is directed to be laid upon lines and grades given by the city engineer.” In April, 1908, plaintiff signed a notice, addressed to the city engineer, to the effect that plaintiff had authorized a contracting firm to construct a stone sidewalk in front of his property. In July, 1908, the defendant Bohmbach, under the direction of some one in the engineering department, the particular officer or employee, however, not being shown, graded the street its full width to tbe level indicated upon tbe plat of 1884, lowering the street in front of plaintiff’s property some seven or eight feet more, talcing from the property its lateral support to that extent, and requiring a sloping-bank upon the property. The grading was done by the city employees, paid for by the city, and the city subsequently levied and collected an assessment to meet the expense. After the work was begun, and, as he claims, as soon as plaintiff realized the depth of the cut, he protested against it.
The charter of the city contains this provision: “The city council shall have power to establish the grade of any street, when such grade has not been established, and may by a vote of two-thirds of the members of the council change the grade of any street after such grade has been established. It shall cause accurate profiles of tbe grades of all streets to be made and kept in the office of the city engineer.” A verdict for defendants was directed, and plaintiff appeals from an order denying a new trial.
1. The first question for consideration is whether or not Melbourne avenue was graded under the authority of the municipality. There can be but one answer.
It is true the grade was never established in accordance with the *475charter provision. The plat of 1884 did not purport to fix the grade, nor was it adopted by the city council. The opening of the street and its partial grading prior to 1890 was evidently carried only far enough to make the street available for travel. The resolution of the common council ordering the construction of sidewalks upon the grade to be fixed by the city engineer was not an establishment of the grade by the city council, so that the record shows the grade of the street in front of plaintiff’s property has never been legally established. At the same time it is equally apparent that the actual grading of the street complained of was done by the municipality, through its regularly constituted officers and under its direction. We have in the first place the direction of the city council, the governing body of the municipality, for the construction of the sidewalks, a determination of the grade lines by the engineering department, and the actual performance of the work by the street commissioner and payment of the cost by the city. It is as plain a case as could well be imagined of a public improvement made by a municipality, but in an irregular and unauthorized manner. Dillon, Municipal Corporations (4th Ed.) § 971.
We do not think, however, that plaintiff’s claim for damages is materially affected by the failure of the city to legally establish the grade of the street. ' Whatever claim he has must rest upon the taking or damaging of his property without compensation.
2. In Alden v. City of Minneapolis, 24 Minn. 254, it was held that a municipality might exercise its judgment in establishing the first or original grade of a street under its direction and control, and that it might, without being responsible in damages to • abutting property owners, reduce a street to the grade so established. Later it was held that where the municipality encroached upon the abutting property, and deprived it of its lateral support, rendering it necessary to construct slopes or retaining walls outside of the lines of the street, the owner was entitled to any actual damage sustained by reason of taking from his property the lateral support it previously enjoyed. Dyer v. City of St. Paul, 27 Minn. 457, 8 N. W. 272; Nichols v. City of Duluth, 40 Minn. 389, 42 N. W. 84, 12 Am. St. 743; Munger v. City of St. Paul, 57 Minn. 9, 58 N. W. 601. These *476decisions were rendered prior to the amendment of the constitution-in 1896, and under them this plaintiff would have a right of action,, not because by the grading the surface of his property was left above-the level of the street, but because of the removal of its lateral support.
In 1896, section 13 of article 1 of the constitution was amended so as to read: “Private property shall not be taken, destroyed or damaged for public use, without just compensation therefor first paid or secured.” The words added are italicized. Under the constitutional provision as amended it was held in Sallden v. City of Little Falls, 102 Minn. 358, 113 N. W. 884, 13 L. R. A. (N. S.) 790, 120 Am. St. 635, that when abutting property is actually damaged by the grading of a street to the first or original grade established, the owner may recover.
It is apparent, therefore, that under all the decisions of this court the plaintiff may recover, unless he is estopped by reason of having made a petition or request to have the street graded.
3. The request or petition for the grading of the street, signed by plaintiff, appears to bear no address, but presumptively was intended to reach the proper municipal authorities. It only requested the municipality to exercise its undoubted right to grade the street,, and must be'taken as a request for the making of that improvement in a legal manner and with due regard to the rights of the property owners. Assuming that the petition was the moving cause of the-doing of the work, it was the duty of the municipality to proceed in accordance with law, establish a grade, determine the manner in which the street should be graded, and by condemnation or other proceedings acquire the right to use or occupy any portion of the abutting private property necessary for the completion of the improvement. We entirely fail to see how any greater effect than this could be given to the petition, and it in no manner estopped the plaintiff from insisting upon being compensated for ■ damages sustained by him by reason of the actual taking of any of his property. Whether-because -of this request by plaintiff his damages must be limited to-those occasioned by depriving the property of its lateral support is hardly before us, and upon that we express no opinion.
4. As already said, we find this grading to have been performed *477by tbe municipality, but in an irregular manner. However, the resolution of the common council directing the construction of the sidewalks upon the grade to be -fixed by the city engineer amounted to a, direction to that officer and his subordinates to make a public improvement which it was within the undoubted authority of the municipality to make. We are therefore inclined to think that none of the individuals who have been joined as parties defendant with the municipality should be considered trespassers or individual wrongdoers to an extent which would render them personally liable. Such officers or employees should not be required to determine at their own risk the legality of the proceedings pursuant to which they performed the acts complained of. They acted m good faith and in obedience to the direction of the governing body, and while the question is a close one, in view of our holding that the grading of the street must be held to be the act of the municipality, that its omission to take the prescribed legal steps amounted only to an irregularity, -and did not alter the fact that it had general authority and control over the street, we have concluded that the direction of a verdict in favor of those individuals was correct. 29 Cyc. 1441; Larned v. Briscoe, 62 Mich. 393, 29 N. W. 22; Curtiss v. Witt, 110 Mich. 131, 67 N. W. 1106; Throop, Public Officers, § 736; Morrison v. Howe, 120 Mass. 565.
The order denying a new trial is reversed as to the defendant city of Minneapolis, and affirmed as to the defendants Rinker, Diitton, and Bohmbach.

See following opinion, infra, page 477.